SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1204
KA 14-01528
PRESENT: SCUDDER, P.J., SMITH, CENTRA, WHALEN, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

ROKYM KNOX, DEFENDANT-APPELLANT.


KATHRYN FRIEDMAN, BUFFALO, FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (MATTHEW B. POWERS OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (Russell
P. Buscaglia, A.J.), rendered May 21, 2014. The judgment convicted
defendant, upon his plea of guilty, of robbery in the second degree
(two counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of two counts of robbery in the second degree (Penal
Law § 160.10 [1], [2] [b]), defendant contends that Supreme Court
erred in refusing to suppress identification testimony. We agree with
the People that the valid waiver by defendant of his right to appeal
encompasses that contention (see People v Kemp, 94 NY3d 831, 833;
People v Caraballo, 59 AD3d 971, 971, lv denied 12 NY3d 852).




Entered:    November 13, 2015                      Frances E. Cafarell
                                                   Clerk of the Court